Exhibit 10.2

 

 

FORM OF PERFORMANCE-VESTING AGREEMENT

PARKWAY PROPERTIES, INC.,

PARKWAY PROPERTIES LP

PROFITS INTEREST UNITS (LTIP UNITS) AGREEMENT

 

THIS PROFITS INTEREST UNITS AGREEMENT (this “Agreement”) is made and entered
into as of [                ] (the “Grant Date”), by and between Parkway
Properties LP, a Delaware limited partnership (the “Partnership”), and
[                            ] (the “Participant”). Capitalized terms used in
this Agreement but not otherwise defined herein shall have their respective
meanings set forth in the Plan or the Partnership Agreement (each as defined
below), as applicable.

WHEREAS, Parkway Properties, Inc. (the “Company”) and the Partnership maintain
the Parkway Properties, Inc. and Parkway Properties LP 2013 Omnibus Equity
Incentive Plan, as amended (the “Plan”);

WHEREAS, the Company and the Partnership wish to carry out the Plan (the terms
of which are hereby incorporated by reference and made a part of this
Agreement);

WHEREAS, Section 12(c) of the Plan authorizes the issuance of Profits Interest
Units (LTIP Units) to Employees, Directors or Consultants for the performance of
services to or for the benefit of the Partnership in the individual’s capacity
as a Partner or in anticipation of the Participant becoming a Partner;

WHEREAS, the Committee, appointed to administer the Plan, has determined that it
would be to the advantage and in the best interest of the Company, in its own
capacity and in its capacity as the sole stockholder of Parkway Properties
General Partners, Inc. (the “General Partner”), in its individual capacity and
as sole general partner of the Partnership, and the Company’s stockholders to
issue to the Award (as defined below) as an inducement to the Participant to
provide services to or for the benefit of the Partnership, and as an additional
incentive to continue in the service of the Company; and

WHEREAS, if the Company’s stockholders do not approve the Plan within twelve
(12) months of the Board’s initial adoption of the Plan on December 19, 2012,
the Award and the Profits Interest Units automatically shall terminate and be
forfeited on such twelve (12)-month anniversary, and the Participant shall have
no further right or interest in or with respect to the Profits Interest Units
(or such proportionate amount of the Participant’s Capital Account balance).

        THE PARTIES HERETO AGREE AS FOLLOWS:

        1.    Issuance of Award. In consideration of the Participant’s agreement
to provide services to or for the benefit of the Partnership, effective as of
the Grant Date, the Partnership hereby issues to the Participant an Award (the
“Award”) of [            ] Profits Interest Units (LTIP Units) of the
Partnership (the “Total Profits Interest Units”), which will be subject to
(a) vesting as provided in Section 2 below and (b) forfeiture as provided in
Section 3 below. If not already a Partner, the Partnership admits the
Participant as a Partner of the Partnership on the terms and conditions set
forth herein, in the Plan and in the Second Amended and Restated Agreement of
Limited Partnership of Partnership Properties LP, as amended (the “Partnership
Agreement”). The Partnership and the Participant acknowledge and agree that the
Profits Interest Units are hereby issued to the Participant for the performance
of services to or for the benefit of the Partnership in his or her capacity as a
Partner or in



--------------------------------------------------------------------------------

anticipation of the Participant becoming a Partner. Upon receipt of the Award,
the Participant shall, automatically and without further action on his or her
part, be deemed to be a party to, signatory of and bound by the Partnership
Agreement. At the request of the Partnership, the Participant shall execute the
Partnership Agreement or a counterpart signature page thereto. The Participant
acknowledges that the Partnership from time to time may issue or cancel (or
otherwise modify) Profits Interest Units in accordance with the terms of the
Partnership Agreement.

        2.    Vesting. The Profits Interest Units shall vest in accordance with
the provisions of this Section 2. The number of Profits Interest Units that
Fully Vest on any Vesting Date shall be rounded to the nearest whole Profits
Interest Unit, but in no event shall the aggregate number of Profits Interest
Units that Fully Vest and become payable in accordance with this award exceed
the Total Profits Interest Units.

                2.1    TSR Performance. Subject to and conditioned upon the
Participant’s continued Service through the End Date and further subject to
Sections 2.2 and 3 below, the Participant shall be eligible to Fully Vest on the
End Date in a number of Profits Interest Units determined by multiplying the
Total Profits Interest Units granted hereby by a percentage ranging from zero to
one hundred percent (100%) based on the level at which TSR Value has been
attained during the Performance Period through the End Date, determined as
follows: if, as of the End Date, TSR Value represents an increase from the
Baseline Price ranging from (and including) a twenty-four percent (24%) increase
to a forty-two percent (42%) increase, a number of Profits Interest Units shall
Fully Vest as of the End Date equal to the product obtained by multiplying
(A) the Total Profits Interest Units, times (B) a percentage ranging from fifty
percent (50%) to one hundred percent (100%), determined on a straight line pro
rata interpolation based on the actual increase over Baseline Price represented
by the TSR Value within the specified increase range, it being understood that
TSR Value representing an increase over the Baseline Price of more than
forty-two percent (42%) shall be counted as TSR Value representing a forty-two
percent (42%) increase over Baseline Price for purposes of this calculation
(such that no more than one hundred percent (100%) of Total Profits Interest
Units can Fully Vest). For the avoidance of doubt, to the extent TSR Value as of
the End Date does not represent at least a twenty-four percent (24%) increase
over the Baseline Price, no Profits Interest Units shall Fully Vest on the End
Date pursuant to this Section 2.1.

                2.2    Any accelerated vesting provisions contained in
Section 15(a)(iv) of the Plan and in that certain Change in Control Agreement
dated [            ] between the Company and the Participant are hereby
expressly superseded for purposes of this Agreement and the Profits Interest
Units granted hereby, and the parties hereto acknowledge and agree that such
accelerated vesting provisions shall not apply to the Profits Interest Units.

                2.3     Definitions

        (a) “Baseline Price” means the fifteen (15) trading day trailing average
market closing price over the period ending on the Grant Date.

        (b) “End Date” means [            ].

        (c) “Fully Vested” means that, with respect to a Profits Interest Unit,
both (A) the continued Service and (B) the TSR Value performance condition
applicable to such Profits Interest Unit has been satisfied.

 

2



--------------------------------------------------------------------------------

        (d) “Performance Period” means the period beginning on the Grant Date
and ending on the End Date.

        (e) “Service” means the Participant’s continued service as an Employee,
Consultant and/or Director.

        (f) “Termination of Service” means

                (i) As to a Consultant, the time when the engagement of a
Participant as a Consultant to the Company and its affiliates is terminated for
any reason, with or without cause, including, without limitation, by
resignation, discharge, death or retirement, but excluding terminations where
the Consultant simultaneously commences or remains in employment and/or service
as an Employee and/or Director with the Company or any of its affiliates.

                (ii) As to a Non-Employee Director, the time when a Participant
who is a Non-Employee Director ceases to be a Director for any reason,
including, without limitation, a termination by resignation, failure to be
elected, death or retirement, but excluding terminations where the Participant
simultaneously commences or remains in employment and/or service as an Employee
and/or Consultant with the Company or any of its affiliates.

                (iii) As to an Employee, the time when the employee-employer
relationship between a Participant and the Company and its affiliates is
terminated for any reason, including, without limitation, a termination by
resignation, discharge, death, disability or retirement, but excluding
terminations where the Participant simultaneously commences and/or remains in
service as a Consultant and/or Director with the Company or any of its
affiliates.

The Committee, in its sole discretion, shall determine the effect of all matters
and questions relating to any Termination of Service, including without
limitation, whether a Termination of Service has occurred, whether any
Termination of Service resulted from a discharge for cause and whether any
particular leave of absence constitutes a Termination of Service. For purposes
of the Plan and this Agreement, a Participant’s employee-employer relationship
or consultancy relationship shall be deemed to be terminated in the event that
the affiliate employing or contracting with such Participant ceases to remain an
affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).

        (g) “TSR Value” means, as of any given date, the sum of (i) the fifteen
(15) trading day trailing average market closing price over the period ending on
the date on which TSR Value is being measured, plus (ii) the aggregate dividends
(including ordinary and special dividends) per Share with a record date that
occurs during the period beginning on the Grant Date and continuing through and
including the date on which TSR Value is being measured.

        (h) “Vesting Date” means, with respect to a Profits Interest Unit, the
date on which the Profits Interest Unit becomes Fully Vested.

                2.4     Distributions. The Participant shall be entitled to
distributions on the Profits Interest Units in accordance with the provisions
set forth in the Partnership Agreement (including the limitations set forth in
Section 16.4(b) of the Partnership Agreement); provided, however, that, prior to
the date that a Profits Interest Unit becomes Fully Vested, the Participant
shall receive ten percent

 

3



--------------------------------------------------------------------------------

(10%) of such distributions from the Partnership to which such holder is
otherwise entitled with respect to such Profits Interest Unit pursuant to the
Partnership Agreement, and the remaining ninety percent (90%) of such
distributions from the Partnership to which such holder is otherwise entitled
with respect to such Profits Interest Unit pursuant to the Partnership Agreement
(the “Accrued Distribution”) shall be distributed to the Participant with
respect to such Profits Interest Unit as set forth in the immediately following
sentence. Subject to the limitations set forth in the Partnership Agreement with
respect to distributions (including the limitations set forth in Section 16.4(b)
of the Partnership Agreement), prior to any distributions otherwise being made
pursuant to Section 5.1 of the Partnership Agreement or otherwise following the
applicable Vesting Date with respect to a Profits Interest Unit, the Participant
shall receive a special distribution of Available Cash (as defined in the
Partnership Agreement) equal to the aggregate amount of Accrued Distributions
with respect to such Profits Interest Unit, with such special distribution being
made as soon as it is reasonably practicable to do so after the applicable
Vesting Date in compliance with such limitations. If the Profits Interest Unit
linked to an Accrued Distribution fails to Fully Vest and is forfeited for any
reason, then (x) the linked Accrued Distribution shall be forfeited, and (y) the
Partnership shall have no further obligations in respect of such Accrued
Distribution.

        3.    Forfeiture of Profits Interest Units.

                3.1    Termination Prior to End Date. Notwithstanding the
foregoing, in the event that the Participant incurs a Termination of Service for
any reason, the Award and all Profits Interest Units, to the extent not vested
as of the Participant’s Termination of Service, after taking into consideration
any vesting that may occur in connection with such Termination of Service (if
any) (and each of the proportionate amount of the Participant’s Capital Account
balance attributable to such Profits Interest Units and any Accrued
Distributions linked to such Profits Interest Units), shall thereupon
automatically and without further action be cancelled and forfeited, and the
Participant shall have no further right or interest in or with respect to such
unvested Profits Interest Units (or such proportionate amount of the
Participant’s Capital Account balance or any Accrued Distributions linked to
such Profits Interest Units). No portion of the Award which is unvested as of
the Participant’s Termination of Service shall thereafter become vested.

                3.2    Profits Interest Units Unvested as of End Date. In
addition, in the event that the Participant remains in Continuous Service
through the End Date, any Profits Interest Units that have not Fully Vested as
of the End Date, included without limitation any Profits Interest Units that do
not Fully Vest based on TSR Value as of the End Date, (and the proportionate
amount of the Participant’s Capital Account balance attributable to such Profits
Interest Units and any Accrued Distributions linked to such Profits Interest
Units), shall thereupon automatically and without further action be cancelled
and forfeited, and the Participant shall have no further right or interest in or
with respect to such unvested Profits Interest Units (or such proportionate
amount of the Participant’s Capital Account balance or any Accrued Distributions
linked to such Profits Interest Units).

                3.3    Shareholder Approval. Notwithstanding anything contained
herein to the contrary, if the Company’s stockholders do not approve the Plan
within twelve (12) months of the Board’s initial adoption of the Plan on
December 19, 2012, the Award and the Profits Interest Units automatically shall
terminate and be forfeited on such twelve (12)-month anniversary, and the
Participant shall have no further right or interest in or with respect to the
Profits Interest Units (or such proportionate amount of the Participant’s
Capital Account balance).

 

4



--------------------------------------------------------------------------------

        4.    Restrictions on Awards; Distributions.

                4.1    Transfer Restrictions.

                         (a) Notwithstanding Section 2 above, the Participant
shall not, without the consent of the General Partner (which the General Partner
may give or withhold in its sole discretion), sell, pledge, assign, hypothecate,
transfer, or otherwise dispose of (collectively, “Transfer”) any Profits
Interest Units (the “Transfer Restrictions”); provided, however, that the
Transfer Restrictions shall not apply to any Transfer of Profits Interest Units
to the Partnership or the Company or to any Transfer by will or pursuant to the
laws of descent and distribution.

                        (b) The Award and the Profits Interest Units are subject
to the terms of the Plan and the terms of the Partnership Agreement, including,
without limitation, the restrictions on transfer of Partnership Units
(including, without limitation, Profits Interest Units) set forth in Article 11
of the Partnership Agreement. Any permitted transferee of the Award or the
Profits Interest Units under Section 4.1(a) above shall take such Award and
Profits Interest Units subject to the terms of the Plan, this Agreement, and the
Partnership Agreement. Any such permitted transferee must, upon the request of
the Partnership, agree to be bound by the Plan, the Partnership Agreement, and
this Agreement, and shall execute the same on request, and must agree to such
other waivers, limitations, and restrictions as the Partnership or the Company
may reasonably require. Any Transfer of the Award or Profits Interest Units
which is not made in compliance with the Plan, the Partnership Agreement and
this Agreement shall be null and void ab initio, and of no effect.

                4.2    Execution and Return of Documents and Certificates. At
the Company’s or the Partnership’s request, the Participant hereby agrees to
promptly execute, deliver and return to the Partnership any and all documents or
certificates that the Company or the Partnership deems necessary or desirable to
effectuate the cancellation and forfeiture of the unvested Profits Interest
Units, the proportionate amount of the Participant’s Capital Account balance
attributable to the Profits Interest Units, or to effectuate the transfer or
surrender such unvested Profits Interest Units and Capital Account balance to
the Partnership.

        5.    Representations, Warranties, Covenants, and Acknowledgments of
Participant. The Participant hereby represents, warrants, covenants,
acknowledges and agrees on behalf of the Participant and his or her spouse, if
applicable, that:

                5.1    Investment; Status of Participant. The Participant is
holding the Award for the Participant’s own account, and not for the account of
any other Person. The Participant is holding the Award for investment and not
with a view to distribution or resale thereof except in compliance with
applicable laws regulating securities. The Participant has such knowledge, skill
and experience in business, financial and investment matters such that the
Participant is capable of evaluating the merits and risks of an investment in
the Profits Interest Units and is capable of protecting his or her interests in
connection with his or her investment in the Profits Interest Units. To the
extent that the Participant has deemed it appropriate to do so, the Participant
has retained and relied upon necessary and appropriate professional advice
regarding the investment, tax and legal merits and consequences of this
Agreement and holding the Profits Interest Units. By reason of the Participant’s
business and financial experience, the Participant has the capacity to protect
his or her own interests in connection with his or her investment in the Profits
Interest Units. [The Participant represents that he or she is an “accredited
investor” as that term is defined in Rule 501 of Regulation D of the Securities
Act.] The Participant agrees to furnish any additional information requested to
assure compliance with applicable federal securities laws and the securities
laws of any state in connection with the holding of the Profits Interest Units.

 

5



--------------------------------------------------------------------------------

                5.2    Relation to Partnership. The Participant is presently an
employee of, or consultant to, the Partnership, or is otherwise providing
services to or for the benefit of the Partnership, and in such capacity has
become personally familiar with the business of the Partnership.

                5.3    Access to Information. The Participant has had the
opportunity to ask questions of, and to receive answers from, the Partnership
with respect to the terms and conditions of the transactions contemplated hereby
and with respect to the business, affairs, financial conditions, and results of
operations of the Partnership.

                5.4     Registration. The Participant understands that the
Profits Interest Units have not been registered under the Securities Act of
1933, as amended (the “Securities Act”) and the Profits Interest Units cannot be
transferred by the Participant other than in accordance with the terms and
conditions set forth in the Plan, this Agreement and the Partnership Agreement
and, in any event, unless such transfer is registered under the Securities Act
or an exemption from such registration is available. The Partnership has made no
agreements, covenants or undertakings whatsoever to register the transfer of the
Profits Interest Units under the Securities Act. The Partnership has made no
representations, warranties, or covenants whatsoever as to whether any exemption
from the Securities Act, including, without limitation, any exemption for
limited sales in routine brokers’ transactions pursuant to Rule 144 of the
Securities Act (“Rule 144”), will be available. If an exemption under Rule 144
is available at all, it will not be available until all applicable terms and
conditions of Rule 144 have been satisfied.

                5.5    Public Trading. None of the Partnership’s securities is
presently publicly traded, and none of the Company, the Partnership or any of
their Subsidiaries has made any representations, covenants or agreements as to
whether there will be a public market for any of its securities.

                5.6    Tax Advice. None of the Company, the Partnership or any
of their Subsidiaries has made any warranties or representations to the
Participant with respect to the income tax consequences of the issuance of the
Profits Interest Units or the transactions contemplated by this Agreement
(including, without limitation, with respect to the making of an election under
Code Section 83(b)), and the Participant is in no manner relying on the
Partnership or its representatives for an assessment of such tax consequences.
The Participant is advised to consult with his or her own tax advisor with
respect to such tax consequences and his or her ownership of the Profits
Interest Units.

        6.    Capital Account. The Participant shall make no contribution of
capital to the Partnership in connection with the Award and, as a result, the
Participant’s Capital Account balance in the Partnership immediately after his
or her receipt of the Profits Interest Units shall be equal to zero, unless the
Participant was a Partner in the Partnership prior to such issuance, in which
case the Participant’s Capital Account balance shall not be increased as a
result of his or her receipt of the Profits Interest Units.

        7.    Section 83(b) Election. The Participant covenants that he or she
shall make an election under Code Section 83(b) (and any comparable election in
the state of the Participant’s residence) with respect to the Profits Interest
Units covered by the Award, within thirty (30) calendar days following the Grant
Date, and the Company hereby consents to the making of such election. In
connection with such election, the Participant and the Participant’s spouse, if
applicable, shall execute and deliver to the Company with this executed
Agreement, a copy of the election pursuant to Section 83(b) of the Internal
Revenue Code substantially in the form attached hereto as Exhibit A. The
Participant represents that the Participant has consulted any tax consultant(s)
that the Participant deems advisable in

 

6



--------------------------------------------------------------------------------

connection with the filing of an election under Code Section 83(b) and similar
state tax provisions. The Participant acknowledges that it is the Participant’s
sole responsibility and not the responsibility of the Company, the Partnership
or any of their Subsidiaries to timely file an election under Code Section 83(b)
(and any comparable state election), even if the Participant requests that the
Company, the Partnership or any of their Subsidiaries, or any representative of
the Company, the Partnership or any of their Subsidiaries, make such filing on
the Participant’s behalf. The Participant is encouraged to consult his or her
tax advisor to determine if there is a comparable election to file in the state
of his or her residence.

        8.    Covenants. The Participant hereby covenants that so long as the
Participant holds any Profits Interest Units, at the request of the Partnership,
the Participant shall disclose to the Partnership in writing such information
relating to the Participant’s ownership of the Profits Interest Units as the
Partnership reasonably believes to be necessary or desirable to ascertain in
order to comply with the Code or the requirements of any other appropriate
taxing authority.

        9.    Taxes. The Partnership and the Participant intend that (a) the
Profits Interest Units be treated as “profits interests” within the meaning of
the Code, Treasury Regulations promulgated thereunder, and any published
guidance by the Internal Revenue Service with respect thereto, including,
without limitation, Internal Revenue Service Revenue Procedure 93-27, 1993-2
C.B. 343, as clarified by Internal Revenue Service Revenue Procedure 2001-43,
2001-2 C.B. 191, (b) the issuance of such interests not be a taxable event to
the Partnership or the Participant as provided in such Revenue Procedures, and
(c) the Partnership Agreement, the Plan and this Agreement be interpreted
consistently with such intent. In furtherance of such intent, effective
immediately prior to the issuance of the Profits Interest Units, the Partnership
will cause the “Gross Asset Value” (as defined in the Partnership Agreement) of
all Partnership assets to be adjusted to equal their respective gross fair
market values, and make the resulting adjustments to the “Capital Accounts” (as
defined in the Partnership Agreement) of the Partners, in each case as set forth
in the Partnership Agreement and based upon a fair market value equal to the
trading price of the Common Shares at the time of such adjustment. The
Partnership may withhold from the Participant’s wages, or require the
Participant to pay to the Partnership, any applicable withholding or employment
taxes resulting from the issuance of the Award hereunder, from the vesting or
lapse of any restrictions imposed on the Award, or from the ownership or
disposition of the Profits Interest Units.

        10.    Remedies. The Participant shall be liable to the Partnership for
all costs and damages, including incidental and consequential damages, resulting
from a disposition of the Award or the Profits Interest Units which is in
violation of the provisions of this Agreement. Without limiting the generality
of the foregoing, the Participant agrees that the Partnership shall be entitled
to obtain specific performance of the obligations of the Participant under this
Agreement and immediate injunctive relief in the event any action or proceeding
is brought in equity to enforce the same. The Participant will not urge as a
defense that there is an adequate remedy at law.

        11.    Governing Law and Venue. The laws of the State of Maryland shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws. The Participant agrees that the exclusive venue
for any disputes arising out of or related to this Agreement shall be the state
or federal courts located in Orlando, Florida.

        12.    Survival of Representations and Warranties. The representations,
warranties and covenants contained in Section 5 above shall survive the later of
the date of execution and delivery of this Agreement or the issuance of the
Award.

 

7



--------------------------------------------------------------------------------

        13.    Unit Certificate Restrictive Legends. Certificates evidencing the
Award, to the extent such certificates are issued, may bear such restrictive
legends as the Partnership and/or the Partnership’s counsel may deem necessary
or advisable under applicable law or pursuant to this Agreement, including,
without limitation, the following legends or legends substantially similar
thereto:

“The offering and sale of the securities represented hereby have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”).
Any transfer of such securities will be invalid unless a Registration Statement
under the Securities Act is in effect as to such transfer or in the opinion of
counsel for the Partnership such registration is unnecessary in order for such
transfer to comply with the Securities Act.”

“The securities represented hereby are subject to forfeiture and transferability
and other restrictions as set forth in (i) a written agreement with the
Partnership, (ii) the Parkway Properties, Inc. 2013 Omnibus Equity Incentive
Plan and (iii) the Second Amended and Restated Agreement of Limited Partnership
of Parkway Properties, L.P., dated as February 22, 2013, in each case, as may be
amended from time to time, and such securities may not be sold or otherwise
transferred except pursuant to the provisions of such documents.”

        14.    Restrictions on Public Sale by Participant. To the extent such
limitation is not inconsistent with applicable law, the Participant agrees not
to effect any sale or distribution of the Profits Interest Units or any similar
security of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144, during
the 14 days prior to, and during the 90-day period beginning on, the effective
date of a registration statement filed by the Partnership or the Company (except
as part of such registration), if and to the extent requested in writing by the
Partnership or the Company in the case of a non-underwritten public offering or
if and to the extent requested in writing by the managing underwriter or
underwriters and consented to by the Partnership or the Company, which consent
may be given or withheld in the Partnership’s or the Company’s sole and absolute
discretion, in the case of an underwritten public offering (such agreement to be
in the form of lock-up agreement provided by the managing underwriter or
underwriters).

        15.    Conformity to Securities Laws. The Participant acknowledges that
the Plan and this Agreement are intended to conform to the extent necessary with
all provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Partnership or the Company, be necessary or advisable in
connection therewith. Notwithstanding anything herein to the contrary, the Plan
shall be administered, and the Award of Profits Interest Units is made, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan, this Agreement and the Award shall be
deemed amended to the extent necessary to conform to such laws, rules and
regulations.

 

8



--------------------------------------------------------------------------------

        16.    Code Section 409A. Neither the Award nor the Profits Interest
Units are intended to constitute or provide for “nonqualified deferred
compensation” within the meaning of Section 409A of the Code (“Section 409A”).
However, notwithstanding any other provision of the Plan or this Agreement, if
at any time the Committee determines that the Award or the Profits Interest
Units may be subject to Section 409A, the Committee shall have the right, in its
sole discretion, to adopt such amendments to the Plan or this Agreement or take
such other actions (including amendments and actions with retroactive effect) as
the Committee determines are necessary or appropriate either for the Award and
the Profits Interest Units to be exempt from the application of Section 409A or
to comply with the requirements of Section 409A. Notwithstanding the foregoing,
none of the Company, the Partnership or any of their Subsidiaries shall have any
obligation to adopt any such amendment or take any such other action, and
nothing contained in this Section 16 shall create any such obligation.

        17.    Not a Contract of Service Relationship. Nothing in this Agreement
or in the Plan shall confer upon the Participant any right to continue to serve
as an Employee, Director, Consultant or other service provider of the
Partnership, Company or any of their affiliates or shall interfere with or
restrict in any way the rights of the Partnership, the Company and their
affiliates, which rights are hereby expressly reserved, to discharge or
terminate the services of the Participant at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in a
written agreement between the Partnership, the Company or an affiliate and the
Participant.

        18.    Counterparts. This Agreement may be executed in any number of
counterparts, any of which may be executed and transmitted (without limitation)
by facsimile or e-mail, and each of which shall be deemed to be an original, but
all of which together shall be deemed to be one and the same instrument.

        19.    Successors and Assigns. Subject to the limitations set forth in
this Agreement, this Agreement shall be binding upon, and inure to the benefit
of, the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Partnership. Subject to the
restrictions on transfer set forth in Section 4 above, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns.

        20.    Entire Agreement; Amendments and Waivers. The Plan, the
Partnership Agreement and this Agreement (including all Exhibits thereto, if
any) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Partnership, the Company
and its affiliates and the Participant with respect to the subject matter
hereof. This Agreement may not be amended except in an instrument in writing
signed by the Participant and a duly authorized representative of the Company.
No amendment, supplement, modification or waiver of this Agreement shall be
binding unless executed in writing by the party to be bound thereby. No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

        21.    Invalidity. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to exceed the limitations
permitted by applicable law, then the provisions will be deemed reformed to the
maximum limitations permitted by applicable law and the parties hereby expressly
acknowledge their desire that in such event such action be taken. If for any
reason one or more of the provisions contained in this Agreement or in any other
instrument referred to herein, shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, then to the

 

9



--------------------------------------------------------------------------------

maximum extent permitted by law, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement or any other such
instrument.

        22.    Titles. Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Agreement.

[SIGNATURE PAGE FOLLOWS]

 

10



--------------------------------------------------------------------------------

FORM OF PERFORMANCE-VESTING AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PARKWAY PROPERTIES LP,

a Delaware limited partnership

By:  

Parkway Properties General Partners, Inc.,

a Delaware corporation, its general partner

By:     Name:   Title:   By:     Name:   Title:  

PARKWAY PROPERTIES, INC.

a Maryland corporation

By:     Name:   Title:   By:     Name:   Title:   PARTICIPANT:   (Sign Name)  
(Print Name)

The Participant’s spouse indicates by the execution of this Agreement his or her
consent to be bound by the terms herein as to his or her interests, whether as
community property or otherwise, if any, in the Profits Interest Units.

 

S-1



--------------------------------------------------------------------------------

Participant’s Spouse:   (Sign Name)   (Print Name)

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A

ELECTION PURSUANT TO SECTION 83(b) OF THE

INTERNAL REVENUE CODE TO INCLUDE IN GROSS

INCOME THE EXCESS OVER THE PURCHASE PRICE,

IF ANY, OF THE VALUE OF PROPERTY TRANSFERRED

IN CONNECTION WITH SERVICES

The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, to include in the undersigned’s gross income for the
[            ] taxable year the excess (if any) of the fair market value of the
property described below, over the amount the undersigned paid for such
property, if any, and supplies herewith the following information in accordance
with the Treasury regulations promulgated under Section 83(b):

1. The undersigned’s name, address and taxpayer identification (social security)
number are:

 

Name:

    

Address:

    

Social Security #:

    

The undersigned’s spouse’s name, address and taxpayer identification (social
security) number are (complete if applicable):

 

Name:

    

Address:

    

Social Security #:

    

2. The property with respect to which the election is made consists of _____
Profits Interest Units (the “Award”) of Parkway Properties LP, a Delaware
limited partnership (the “Partnership”), representing an interest in the future
profits, losses and distributions of the Partnership.

3. The date on which the above property was transferred to the undersigned was
[                ], and the taxable year to which this election relates is
[            ].

4. The above property is subject to the following restrictions: (a) forfeiture
and/or a right of repurchase by the Partnership if the undersigned ceases to be
an employee or director of, or consultant to, the Partnership or a parent or
subsidiary thereof, and (b) certain other restrictions set forth in the Second
Amended and Restated Limited Partnership Agreement of Parkway Properties LP,
dated as of February 22, 2013, as amended from time to time, should the
undersigned wish to transfer the Award (in whole or in part).

5. The fair market value of the above property at the time of transfer
(determined without regard to any restrictions other than those which by their
terms will never lapse) is $0.

 

A-1



--------------------------------------------------------------------------------

6. The amount paid for the above property by the undersigned was $0.

7. A copy of this election has been furnished to the Partnership, and the
original will be filed with the income tax return of the undersigned to which
this election relates.

 

    Date:                     [Name] Date:                     [Name of Spouse]

 

A-2